SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Herbalife Ltd. (Name of Issuer) Common Shares, par value $0.001 per Share (Title of Class of Securities) G4412G101 (CUSIP Number) Keith Schaitkin, Esq. Icahn Capital LP 767 Fifth Avenue, 47th Floor New York, New York 10153 (212) 702-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 4, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box/ /. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON High River Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 2,803,029(includes Shares underlying call options. See Item 5) 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 2,803,029(includes Shares underlying call options. See Item 5) 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,803,029(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.60% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Hopper Investments LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 2,803,029(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 2,803,029(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,803,029(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.60% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Barberry Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 2,803,029(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 2,803,029(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,803,029(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.60% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 4,410,789(includes Shares underlying call options. See Item 5) 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 4,410,789(includes Shares underlying call options. See Item 5) 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,410,789(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.08% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund II LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 1,764,000(includes Shares underlying call options. See Item 5) 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 1,764,000(includes Shares underlying call options. See Item 5) 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,764,000(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.63% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund III LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 776,574(includes Shares underlying call options. See Item 5) 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 776,574(includes Shares underlying call options. See Item 5) 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 776,574(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.72% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Offshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 6,951,363(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 6,951,363(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,951,363(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.44% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 4,260,759(includes Shares underlying call options. See Item 5) 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 4,260,759(includes Shares underlying call options. See Item 5) 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,260,759(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.95% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Onshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 4,260,759(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 4,260,759(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,260,759(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.95% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Capital LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 11,212,122(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11,212,122(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,212,122(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.38% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON IPH GP LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 11,212,122(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11,212,122(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,212,122(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.38% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Enterprises Holdings L.P. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 11,212,122(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11,212,122(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,212,122(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.38% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Enterprises G.P. Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 11,212,122(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11,212,122(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,212,122(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.38% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Beckton Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 11,212,122(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11,212,122(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,212,122(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.38% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 14,015,151(includes Shares underlying call options. See Item 5) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 14,015,151(includes Shares underlying call options. See Item 5) 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,015,151(includes Shares underlying call options. See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.98% 14TYPE OF REPORTING PERSON IN SCHEDULE 13D Item 1. Security and Issuer This statement relates to the Common Shares, par value $0.001 per share (the “Shares”), issued by Herbalife Ltd. (the “Issuer”). The address of the principal executive offices of the Issuer is P.O. Box 309GT, Ugland House, South Church Street, Grand Cayman, Cayman Islands. Item 2. Identity and Background The persons filing this statement are High River Limited Partnership (“High River”), Hopper Investments LLC (“Hopper”), Barberry Corp. (“Barberry”), Icahn Partners Master Fund LP (“Icahn Master”), Icahn Partners Master Fund II LP (“Icahn Master II”), Icahn Partners Master Fund III LP (“Icahn Master III”), Icahn Offshore LP (“Icahn Offshore”), Icahn Partners LP (“Icahn Partners”), Icahn Onshore LP (“Icahn Onshore”), Icahn Capital LP (“Icahn Capital”), IPH GP LLC (“IPH”), Icahn Enterprises Holdings L.P. (“Icahn Enterprises Holdings”), Icahn Enterprises G.P. Inc. (“Icahn Enterprises GP”), Beckton Corp. (“Beckton”), and Carl C. Icahn, a citizen of the United States of America (collectively, the "Reporting Persons"). The principal business address of each of (i) High River, Hopper, Barberry, Icahn Offshore, Icahn Partners, Icahn Master, Icahn Master II, Icahn Master III, Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP and Beckton is White Plains Plaza, 445 Hamilton Avenue - Suite 1210, White Plains, NY 10601, and (ii) Mr. Icahn is c/o Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, NY 10153. Barberry is the sole member of Hopper, which is the general partner of High River. Icahn Offshore is the general partner of each of Icahn Master, Icahn Master II and Icahn Master III. Icahn Onshore is the general partner of Icahn Partners. Icahn Capital is the general partner of each of Icahn Offshore and Icahn Onshore. Icahn Enterprises Holdings is the sole member of IPH, which is the general partner of Icahn Capital. Beckton is the sole stockholder of Icahn Enterprises GP, which is the general partner of Icahn Enterprises Holdings. Carl C. Icahn is the sole stockholder of each of Barberry and Beckton. As such, Mr. Icahn is in a position indirectly to determine the investment and voting decisions made by each of the Reporting Persons. In addition, Mr. Icahn is the indirect holder of approximately 93.3% of the outstanding depositary units representing limited partnership interests in Icahn Enterprises L.P. (“Icahn Enterprises”). Icahn Enterprises GP is the general partner of Icahn Enterprises, which is the sole limited partner of Icahn Enterprises Holdings. Each of High River and Barberry is primarily engaged in the business of investing in securities. Hopper is primarily engaged in the business of serving as the general partner of High River.Each of Icahn Master, Icahn Master II, Icahn Master III and Icahn Partners is primarily engaged in the business of investing in securities. Icahn Offshore is primarily engaged in the business of serving as the general partner of each of Icahn Master, Icahn Master II and Icahn Master III. Icahn Onshore is primarily engaged in the business of serving as the general partner of Icahn Partners. Icahn Capital is primarily engaged in the business of serving as the general partner of each of Icahn Offshore and Icahn Onshore. IPH is primarily engaged in the business of serving as the general partner of Icahn Capital. Icahn Enterprises Holdings is primarily engaged in the business of holding direct or indirect interests in various operating businesses. Icahn Enterprises GP is primarily engaged in the business of serving as the general partner of each of Icahn Enterprises and Icahn Enterprises Holdings. Beckton is primarily engaged in the business of holding the capital stock of Icahn Enterprises GP. Carl C. Icahn's present principal occupation or employment is serving as (i) Chief Executive Officer of Icahn Capital LP, a wholly owned subsidiary of Icahn Enterprises, through which Mr. Icahn manages various private investment funds, including Icahn Partners, Icahn Master, Icahn Master II and Icahn Master III, (ii) Chairman of the Board of Icahn Enterprises GP, the general partner of Icahn Enterprises, a Nasdaq listed diversified holding company engaged in a variety of businesses, including investment management, metals, energy, automotive, real estate, railcar, food packaging, gaming, and home fashion, and (iii) Chairman of the Board and a director of Starfire Holding Corporation ("Starfire"), a holding company engaged in the business of investing in and/or holding securities of various entities, and as Chairman of the Board and a director of various of Starfire's subsidiaries. The name, citizenship, present principal occupation or employment and business address of each director and executive officer of the Reporting Persons are set forth in Schedule A attached hereto. None of the Reporting Persons nor any manager or executive officer of the Reporting Persons, has, during the past five years, (a) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (b) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting, or mandating activities subject to, Federal or State securities laws or a finding of any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration The Reporting Persons may be deemed to be the beneficial owner of, in the aggregate,14,015,151Shares (including Shares underlying call options). The aggregate purchase price of the Shares and call options purchased by the Reporting Persons collectively was approximately $214.1 million (including commissions and premiums). The source of funding for these Shares and call options was the general working capital of the respective purchasers. The Shares and call options are held by the Reporting Persons in margin accounts together with other securities. Such margin accounts may from time to time have debit balances. Part of the purchase price of the Shares and call options was obtained through margin borrowing. Item 4.Purpose of Transaction The Reporting Persons have conducted significant analysis with respect to the Issuer. The Reporting Persons have concluded that the Company has a legitimate business model,with favorable long-term opportunities for growth. The Reporting Persons intend to have discussions with management of the Issuerregarding the business and strategic alternatives to enhance shareholder value, such as a recapitalization or a going-private transaction. The Reporting Persons acquired the Shares in the belief that the Shares were undervalued. The Reporting Persons may, from time to time and at any time: (i) acquire additional Shares and/or other equity, debt, notes, instruments or other securities (collectively, "Securities") of the Issuer (or its affiliates) in the open market or otherwise; (ii) dispose of any or all of their Securities in the open market or otherwise; or (iii) engage in any hedging or similar transactions with respect to the Securities. Item 5.Interest in Securities of the Issuer (a) The Reporting Persons may be deemed to beneficially own, in the aggregate, 14,015,151Shares (including Shares underlying call options), representing approximately 12.98% of the Issuer's outstanding Shares (based upon the 108,001,495Shares stated to be outstanding as of October 24, 2012 by the Issuer in the Issuer’s Form 10-Q for the quarterly period ended September 30, 2012). (b) For purposes of this Schedule 13D: High River has sole voting power and sole dispositive power with regard to 2,803,029Shares (including Shares underlying call options). Each of Hopper, Barberry and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master has sole voting power and sole dispositive power with regard to4,410,789Shares (including Shares underlying call options). Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master II has sole voting power and sole dispositive power with regard to1,764,000Shares (including Shares underlying call options). Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master III has sole voting power and sole dispositive power with regard to776,574Shares (including Shares underlying call options). Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Partners has sole voting power and sole dispositive power with regard to4,260,759Shares (including Shares underlying call options). Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Each of Hopper, Barberry and Mr. Icahn, by virtue of their relationships to High River (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the “Act”) the Shares which High River directly beneficially owns. Each of Hopper, Barberry and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes.Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to each of Icahn Master, Icahn Master II and Icahn Master III (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which each of Icahn Master, Icahn Master II and Icahn Master III directly beneficially owns. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to Icahn Partners (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which Icahn Partners directly beneficially owns. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. The Shares acquired by the Reporting Persons include Shares underlying call options. The agreements governing these call options do not give the Reporting Persons direct or indirect voting, investment or dispositive control over the Shares to which these agreements relate.See Item 6. (c) The following table sets forth all transactions with respect to Shares effected during the past sixty (60) days by any of the Reporting Persons, inclusive of any transactions effected through 5:00 p.m., New York City time, on February 14, 2013.Except as otherwise noted below, all such transactions were purchases of Shares effected in the open market, and the table includes commissions paid in per share prices. Name of Reporting Person Date of Transaction Amount of Securities Price Per Share High River LP 12/20/2012 High River LP 12/21/2012 High River LP 12/24/2012 High River LP 01/28/2013 High River LP 01/28/2013 197,459.00 (1) 13.92 (2) High River LP 01/29/2013 High River LP 01/29/2013 360,000.00 (1) 13.60 (2) High River LP 01/30/2013 6,000.00 (1) 9.52 (2) High River LP 02/01/2013 10,000.00 (1) 9.02 (2) High River LP 02/04/2013 486,848.00 (1) 6.93 (2) High River LP 02/05/2013 94,040.00 (1) 9.60 (2) High River LP 02/06/2013 184,822.00 (1) 9.57 (2) High River LP 02/07/2013 3,320.00 (1) 9.72 (2) High River LP 02/08/2013 99,858.00 (1) 9.67 (2) High River LP 02/11/2013 220,000.00 (1) 10.17 (2) High River LP 02/12/2013 233,448.00 (3) 12.51 (4) High River LP 02/13/2013 101,662.00 (3) 12.78 (4) High River LP 02/14/2013 311,011.00 (3) 14.05 (4) Icahn Partners LP 12/20/2012 Icahn Partners LP 12/21/2012 Icahn Partners LP 12/24/2012 Icahn Partners LP 01/28/2013 Icahn Partners LP 01/28/2013 299,995.00 (1) 13.92 (2) Icahn Partners LP 01/29/2013 Icahn Partners LP 01/29/2013 546,937.00 (1) 13.60 (2) Icahn Partners LP 01/30/2013 9,117.00 (1) 9.52 (2) Icahn Partners LP 02/01/2013 16,029.00 (1) 9.02 (2) Icahn Partners LP 02/04/2013 740,035.00 (1) 6.93 (2) Icahn Partners LP 02/05/2013 142,945.00 (1) 9.60 (2) Icahn Partners LP 02/06/2013 280,941.00 (1) 9.57 (2) Icahn Partners LP 02/07/2013 5,046.00 (1) 9.72 (2) Icahn Partners LP 02/08/2013 151,790.00 (1) 9.67 (2) Icahn Partners LP 02/11/2013 334,412.00 (1) 10.17 (2) Icahn Partners LP 02/12/2013 354,855.00 (3) 12.51 (4) Icahn Partners LP 02/13/2013 154,532.00 (3) 12.78 (4) Icahn Partners LP 02/14/2013 472,752.00 (3) 14.05 (4) Icahn Partners Master Fund LP 12/20/2012 Icahn Partners Master Fund LP 12/21/2012 Icahn Partners Master Fund LP 12/24/2012 Icahn Partners Master Fund LP 01/28/2013 Icahn Partners Master Fund LP 01/28/2013 310,829.00 (1) 13.92 (2) Icahn Partners Master Fund LP 01/29/2013 Icahn Partners Master Fund LP 01/29/2013 566,691.00 (1) 13.60 (2) Icahn Partners Master Fund LP 01/30/2013 9,446.00 (1) 9.52 (2) Icahn Partners Master Fund LP 02/01/2013 15,137.00 (1) 9.02 (2) Icahn Partners Master Fund LP 02/04/2013 766,095.00 (1) 6.93 (2) Icahn Partners Master Fund LP 02/05/2013 147,979.00 (1) 9.60 (2) Icahn Partners Master Fund LP 02/06/2013 290,831.00 (1) 9.57 (2) Icahn Partners Master Fund LP 02/07/2013 5,224.00 (1) 9.72 (2) Icahn Partners Master Fund LP 02/08/2013 157,135.00 (1) 9.67 (2) Icahn Partners Master Fund LP 02/11/2013 346,188.00 (1) 10.17 (2) Icahn Partners Master Fund LP 02/12/2013 367,349.00 (3) 12.51 (4) Icahn Partners Master Fund LP 02/13/2013 159,974.00 (3) 12.78 (4) Icahn Partners Master Fund LP 02/14/2013 489,399.00 (3) 14.05 (4) Icahn Partners Master Fund II L.P. 12/20/2012 Icahn Partners Master Fund II L.P. 12/21/2012 Icahn Partners Master Fund II L.P. 12/24/2012 Icahn Partners Master Fund II L.P. 01/28/2013 Icahn Partners Master Fund II L.P. 01/28/2013 124,285.00 (1) 13.92 (2) Icahn Partners Master Fund II L.P. 01/29/2013 Icahn Partners Master Fund II L.P. 01/29/2013 226,592.00 (1) 13.60 (2) Icahn Partners Master Fund II L.P. 01/30/2013 3,775.00 (1) 9.52 (2) Icahn Partners Master Fund II L.P. 02/01/2013 6,184.00 (1) 9.02 (2) Icahn Partners Master Fund II L.P. 02/04/2013 306,383.00 (1) 6.93 (2) Icahn Partners Master Fund II L.P. 02/05/2013 59,181.00 (1) 9.60 (2) Icahn Partners Master Fund II L.P. 02/06/2013 116,313.00 (1) 9.57 (2) Icahn Partners Master Fund II L.P. 02/07/2013 2,089.00 (1) 9.72 (2) Icahn Partners Master Fund II L.P. 02/08/2013 62,842.00 (1) 9.67 (2) Icahn Partners Master Fund II L.P. 02/11/2013 138,450.00 (1) 10.17 (2) Icahn Partners Master Fund II L.P. 02/12/2013 146,913.00 (3) 12.51 (4) Icahn Partners Master Fund II L.P. 02/13/2013 63,979.00 (3) 12.78 (4) Icahn Partners Master Fund II L.P. 02/14/2013 195,726.00 (3) 14.05 (4) Icahn Partners Master Fund III L.P. 12/20/2012 Icahn Partners Master Fund III L.P. 12/21/2012 Icahn Partners Master Fund III L.P. 12/24/2012 Icahn Partners Master Fund III L.P. 01/28/2013 Icahn Partners Master Fund III L.P. 01/28/2013 54,729.00 (1) 13.92 (2) Icahn Partners Master Fund III L.P. 01/29/2013 Icahn Partners Master Fund III L.P. 01/29/2013 99,780.00 (1) 13.60 (2) Icahn Partners Master Fund III L.P. 01/30/2013 1,662.00 (1) 9.52 (2) Icahn Partners Master Fund III L.P. 02/01/2013 2,650.00 (1) 9.02 (2) Icahn Partners Master Fund III L.P. 02/04/2013 134,879.00 (1) 6.93 (2) Icahn Partners Master Fund III L.P. 02/05/2013 26,053.00 (1) 9.60 (2) Icahn Partners Master Fund III L.P. 02/06/2013 51,205.00 (1) 9.57 (2) Icahn Partners Master Fund III L.P. 02/07/2013 921.00 (1) 9.72 (2) Icahn Partners Master Fund III L.P. 02/08/2013 27,666.00 (1) 9.67 (2) Icahn Partners Master Fund III L.P. 02/11/2013 60,950.00 (1) 10.17 (2) Icahn Partners Master Fund III L.P. 02/12/2013 64,676.00 (3) 12.51 (4) Icahn Partners Master Fund III L.P. 02/13/2013 28,164.00 (3) 12.78 (4) Icahn Partners Master Fund III L.P. 02/14/2013 86,166.00 (3) 14.05 (4) (1) Represents shares underlying American-style call options purchased by the applicable Reporting Person in the over the counter market.These call options expire on January 28, 2015. (2) This amount represents the cost of an applicable American-style call option to purchase one Share. The per share exercise price of these call options is $26.00.This exercise price will be adjusted to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. (3) Represents shares underlying American-style call options purchased by the applicable Reporting Person in the over the counter market.These call options expire on May 10, 2013. (4) This amount represents the cost of an applicable American-style call option to purchase one Share. The per share exercise price of these call options is $23.50.This exercise price will be adjusted to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. Item 6. Contracts, Arrangements, Understandings or Relationship with Respect to Securities of the Issuer Call Options The Reporting Persons purchased, in the over the counter market, American-style call options referencing an aggregate of 8,311,738 Shares, which expire on January 28, 2015.The Reporting Persons also purchased, in the over the counter market, American-style call options referencing an aggregate of 3,230,606 Shares, which expire on May 10, 2013. The agreements provide for physical settlement (unless the Reporting Person opts for a cash settlement).These agreements do not give the Reporting Persons direct or indirect voting, investment or dispositive control over the Shares to which these agreements relate.These agreements are further described in Item 5(c). Put Options The Reporting Persons have sold, in the over the counter market, European-style put options referencing an aggregate of 8,311,738 Shares, which expire on the earlier of January 28, 2015 or the date on which the corresponding American-style call option described above in this Item 6 is exercised.The Reporting Persons have also sold, in the over the counter market, European-style put options referencing an aggregate of 3,230,606 Shares, which expire on the earlier of May 10, 2013 or the date on which the corresponding American-style call option described above in this Item 6 is exercised. The agreements provide that they settle in cash. These agreements do not give the Reporting Persons direct or indirect voting, investment or dispositive control over the Shares to which these agreements relate. Except as otherwise described herein, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to be Filed as Exhibits 1Joint Filing Agreement of the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of each of the undersigned knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: February 14, 2013 ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON CORP. HOPPER INVESTMENTS LLC BARBERRY CORP. HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By:Barberry Corp. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP By: IPH GP LLC, its general partner By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner IPH GP LLC By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer /s/ Carl C. Icahn CARL C. ICAHN [Signature Page of Schedule 13D – Herbalife Ltd.] EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Shares of Herbalife Ltd. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 14th day of February, 2013. ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON CORP. HOPPER INVESTMENTS LLC BARBERRY CORP. HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By: Barberry Corp. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP By: IPH GP LLC, its general partner By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner IPH GP LLC By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer /s/ Carl C. Icahn CARL C. ICAHN [Signature Page of Joint Filing Agreement to Schedule 13D – Herbalife Ltd.] SCHEDULE A DIRECTORS AND EXECUTIVE OFFICERS OF THE REPORTING PERSONS The following sets forth the name, position, and principal occupation of each director and executive officer of each of the Reporting Persons. Each such person is a citizen of the United States of America. Except as otherwise indicated, the business address of each director and officer is c/o Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, New York 10153. To the best of the Reporting Persons' knowledge, except as set forth in this statement on Schedule 13D, none of the directors or executive officers of the Reporting Persons own any Shares. ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP Name Position Icahn Offshore LP General Partner Carl C. Icahn Chief Executive Officer Vincent J. Intrieri Senior Managing Director Irene March Chief Financial Officer Edward E. Mattner Authorized Signatory Gail Golden Authorized Signatory Keith Cozza Chief Compliance Officer ICAHN PARTNERS LP Name Position Icahn Onshore LP General Partner Carl C. Icahn Chief Executive Officer Vincent J. Intrieri Senior Managing Director Irene March Chief Financial Officer Edward E. Mattner Authorized Signatory Gail Golden Authorized Signatory Keith Cozza Chief Compliance Officer ICAHN ONSHORE LP ICAHN OFFSHORE LP Name Position Icahn Capital LP General Partner Carl C. Icahn Chief Executive Officer Vincent J. Intrieri Senior Managing Director Irene March Chief Financial Officer Edward E. Mattner Authorized Signatory Gail Golden Authorized Signatory Keith Cozza Chief Compliance Officer ICAHN CAPITAL LP Name Position IPH GP LLC General Partner Carl C. Icahn Chief Executive Officer Vincent J. Intrieri Senior Managing Director Daniel A. Ninivaggi President SungHwan Cho Chief Financial Officer Peter Reck Chief Accounting Officer Keith Cozza Chief Compliance Officer Edward E. Mattner Authorized Signatory Gail Golden Authorized Signatory IPH GP LLC Name Position Icahn Enterprises Holdings L.P. Sole Member Carl C. Icahn Chief Executive Officer Vincent J. Intrieri Senior Managing Director Daniel A. Ninivaggi President SungHwan Cho Chief Financial Officer Peter Reck Chief Accounting Officer Edward E. Mattner Authorized Signatory Gail Golden Authorized Signatory Keith Cozza Chief Compliance Officer ICAHN ENTERPRISES HOLDINGS L.P. Name Position Icahn Enterprises G.P. Inc. General Partner ICAHN ENTERPRISES G.P. INC. Name Position Carl C. Icahn Chairman Daniel A. Ninivaggi Director; President William A. Leidesdorf Director Jack G. Wasserman Director James L. Nelson Director Keith Cozza Director SungHwan Cho Director; Chief Financial Officer Peter Reck Principal Accounting Officer; Secretary Craig Pettit Vice President of Tax Administration BECKTON CORP. Name Position Carl C. Icahn Chairman of the Board; President Jordan Bleznick Vice President/Taxes Edward E. Mattner Authorized Signatory Keith Cozza Secretary; Treasurer HIGH RIVER LIMITED PARTNERSHIP Name Position Hopper Investments LLC General Partner HOPPER INVESTMENTS LLC Name Position Barberry Corp Member Edward E. Mattner Authorized Signatory BARBERRY CORP. Name Position Carl C. Icahn Chairman of the Board; President Gail Golden Vice President; Authorized Signatory Jordan Bleznick Vice President/Taxes Vincent J. Intrieri Vice President; Authorized Signatory Irene March Authorized Signatory Edward E. Mattner Authorized Signatory Keith Cozza Secretary; Treasurer
